Title: From Thomas Jefferson to Joseph Carrington Cabell, 3 February 1824
From: Jefferson, Thomas
To: Cabell, Joseph Carrington

Dear Sir  Monticello Feb. 3. 24.I am favored with your two letters of Jan. 26. and 29. I am glad that yourself and the friends of the University are so well satisfied that the provisos amendatory of the University act are mere nullities. I had not been able to put out of my head the Algebraical equation which was among the first of my College lessons that a-a=0. yet I cheerfully arrange myself to your opinions. I did not suppose, nor do I now suppose it possible that both houses of the Legislature should ever consent, for an additional 15 thousand Dollars of revenue, to set all the Professors and Students of the University adrift: and if foreigners will have the same confidence which we have in our legislature, no harm will have been done by the Provisoes.You recollect that we had agreed that the Visitors who are of the legislature should fix on a certain day  of meeting after the rising of the assembly to put into immediate motion the measures which this act was expected to call for. you will of course remind the Governor that a reappointment of Visitors is to be made on the day following Sunday the 29th of this month; and as he is to appoint the day of their first meeting, it would be well to recommend to him that which our brethren there shall fix on. it may be designated by the Governor as the 3d 4th Etc day after the rising of the legislature, which will give it certainty enough.You ask what sum would be desirable for the purchase of books & apparatus? certainly the largest you can obtain. 40. or 50,000.D. would enable us to purchase the most essential books of text and reference for the schools, and such an apparatus for Mathematics, astronomy, & Chemistry as may enable us to set out with tolerable competence, if we can, thro’ the banks or otherwise, anticipate the whole sum at once.I remark what you say on the subject of committing ourselves to any one for the Law-appointment. your caution is perfectly just. I hope, and am certain that this will be the standing law of discretion and duty with every member of our board in this and all cases. you know that we have all, from the beginning, considered the high qualifications of our professors as the only means by which we could give to our institution splendor and preeminence over all it’s sister-seminaries. the only question therefore we can ever ask ourselves,  as to any candidate, will be, Is he the most highly qualified? the College of Philadelphia has lost it’s character of primacy by indulging motives of favoritism and nepotism, and by conferring appointments as if the professorships were entrusted to them as provisions for their friends. and even that of Edinburg, you know, is also much lowered from the same cause.  we are next to observe that a man is not qualified for a Professor, knowing nothing but merely his own profession. he should be otherwise well educated as to the sciences generally; able to converse understandingly with the scientific men with whom he is associated, and to assist in the councils of the Faculty, on any subject of science on which they may have occasion to deliberate. without this he will incur their contempt, and bring disreputation on the institution. with respect to the professorship you mention, I scarcely know any of our judges personally. but I will name, for example, the late judge Roane, who, I believe, was generally admitted to be among the ablest of them. his knolege was confined to the Common law merely, which does not constitute one half the qualification of a really learned Lawyer, much less that of a Professor of  Law for an University. and as to any other branches of science, he must have stood mute in the presence of his literary associates, or of any learned strangers, or others visiting the University. would this constitute the splendid stand we propose to take?  the individual named in your letter is one of the best, and to me the dearest of living men. from the death of his father, my most cherished friend, leaving him an infant in the arms of my sister, I have ever looked on him as a son. yet these are considerations which can never enter into the question of his qualifications as a Professor of the University. Suppose all the chairs filled in similar degree. would that present the object which we have proposed to ourselves, and promised to the liberalities and expectations of our country? in the course of the trusts which I have exercised thro’ life, with powers of appointment, I can say with truth, and unspeakable comfort, that I never did appoint a relation to office, and that merely because I never saw the case in which some one did not offer, or occur, better qualified; and I have the most unlimited confidence that, in the appointment of Professors to our nursling institution, every individual of my associates will look with a single eye to the sublimation of it’s character, and adopt as our sacred motto ‘detur digniori .’ in this way it will honor us and bless our country.I percieve that I have permitted my reflections to run into generalities beyond the scope of the particular intimation in your letter. I will let them go however as a general Confession of faith, not belonging merely to the present case. name me affectionately to our brethren with you, and be assured yourself of my constant friendship and respect.Th: Jefferson